Citation Nr: 0106408	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether there was clear and unmistakable error in the rating 
decision of July 13, 1976, which assigned a noncompensable 
disability evaluation for the residuals of a fracture at the 
base of the right thumb.

Whether there was clear and unmistakable error in the rating 
decision of July 13, 1976, which assigned a noncompensable 
disability evaluation for the residuals of injury to the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active duty for training from July 1961 to 
January 1962 and had active service from February 1963 to 
February 1966 and from August 1967 to August 1970.

This appeal originally arose from an August 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), Los Angeles, California, which continued a 
noncompensable disability evaluation for the residuals of a 
right thumb fracture and a 10 percent disability evaluation 
for duodenal ulcer, increased the disability evaluation for 
post-traumatic stress disorder from 10 percent to 30 percent, 
and denied the veteran's request to reopen his claim for 
entitlement to service connection for a heart disability.  In 
an October 1998 rating decision the disability evaluation for 
the residuals of a right thumb fracture was increased to 10 
percent, the disability evaluation for duodenal ulcer was 
increased to 20 percent, and the disability evaluation for 
post-traumatic stress disorder was increased to 70 percent.

This appeal also arose from a December 1998 rating decision 
by the RO which denied service connection for hypertension, 
and concluded that there was not clear and unmistakable error 
in the rating decision of July 13, 1976, which assigned a 
noncompensable disability evaluation for the residuals of a 
fracture at the base of the right thumb.  This appeal also 
arises from a March 2000 RO decision which concluded that 
there was not clear and unmistakable error in the rating 
decision of July 13, 1976, which assigned a noncompensable 
disability evaluation for the residuals of injury to the left 
shoulder.

In the March 2000 rating decision service connection was 
granted for a heart disability.  The veteran, at a hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board), requested that all issues be withdrawn, 
exclusive of his claims of clear and unmistakable error in 
the July 13, 1976, rating decision for assigning 
noncompensable disability evaluations for the residuals of a 
fracture at the base of the right thumb and for the residuals 
of injury to the left shoulder.


FINDINGS OF FACT

1.  The evidence then of record presented a tenable basis for 
the assignment, in an unappealed July 1976 rating decision, 
of a non-compensable disability evaluation for the residuals 
of a fracture at the base of the right thumb.

2.  The evidence then of record presented a tenable basis for 
the assignment, in an unappealed July 1976 rating decision, 
of a non-compensable disability evaluation for the residuals 
of injury to the left shoulder.


CONCLUSIONS OF LAW

1.  The agency of original jurisdiction decision dated in 
July 1976, assigning a non-compensable disability evaluation 
for the residuals of a fracture at the base of the right 
thumb was not clearly and unmistakably erroneous and is 
final.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 1991); 38 
C.F.R. § 3.105, 4.31, Part 4, Code 5224 (2000).

2.  The agency of original jurisdiction decision dated in 
July 1976, assigning a non-compensable disability evaluation 
for the residuals of injury to the left shoulder was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§§ 1155, 5107, 7105; 38 C.F.R. §§ 3.105, 4.31, Part 4, Code 
5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised issues of whether there were clear and 
unmistakable errors in the rating decision of July 13, 1976.  
It has been contended that the July 13, 1976, rating decision 
which assigned noncompensable disability evaluations for the 
residuals of a fracture at the base of the right thumb and 
for the residuals of injury to the left shoulder was, as a 
matter of law, clearly and unmistakably erroneous.  The 
veteran was notified of this decision, including his 
appellate rights, and he initiated an appeal.  However, he 
did not perfect his appeal by the filing of a substantive 
appeal after a statement of the case was issued in January 
1977; accordingly, the rating decision is final and binding 
in the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board must address the veteran's claim of clear and 
unmistakable error by reviewing both the evidence of record 
at the time of the rating action in question as well as the 
law and regulations in effect at the time of the rating 
action in question.  It should first be noted that neither 
the facts nor the law and regulations in effect at the time 
of the July 1976 rating action are in dispute and that the 
relevant rating criteria currently in effect were also in 
effect in 1976.  The evidence of record at the time of the 
July 1976 rating action included the veteran's service 
medical records, a May 1976 report from J.T.J., M.D., and a 
May 1976 report of a VA orthopedic examination.

The service medical records reflect that in May 1965 the 
veteran fell out of a window, sustaining an injury to the 
left shoulder.  On X-ray examination it was reported that 
there was a strong suggestion of a partial avulsion of the 
greater tuberosity and that if there was such a fracture the 
tuberosity was not significantly displaced.  The following 
month findings included tenderness over the head of the 
humerus and pain on rotation.  The left shoulder was found to 
be within normal limits on X-ray examination.

In October 1969 the veteran was hospitalized, having 
sustained a fracture of his right hand of his right wrist 
metacarpal one week previously.  He underwent open reduction 
of a Bennett's fracture with the fixation of two K-wires.  In 
December 1969 it was reported that the fracture had healed 
and that physical therapy would begin.  The record reflects 
that he was begun on physical therapy for active range of 
motion to the thumb.  On examination in June 1970 for 
separation from service, it was reported that there was a 10 
percent loss of motion of the right thumb, 2 degrees.

Dr. J., in his May 1976 report, related that he had seen the 
veteran in April 1976 for protracted morning nausea and dry 
heaves.  It was noted that the veteran also described a left 
shoulder injury in service which had left him with limited 
anterior and posterior range of motion.  The physician 
indicated that the orthopedic problem would be addressed at a 
later date.

In the report of the VA orthopedic examination, conducted in 
May 1976, which was of record at the time of the July 1976 
rating decision, it was indicated that the veteran reported 
pains of his right thumb and pains and swelling of the right 
hand.  He related that he could not do any lifting with his 
right hand or left shoulder.

On examination, the veteran's posture was observed to be 
normal.  Active range of motion of all neck joints was within 
normal limits.  Active abduction of the right thumb was 
limited to 60 degrees.  Active abduction of the left thumb 
was to 80 degrees.  Passively, the same ranges of motion were 
obtained.  It was reported that, otherwise, active range of 
motion of all upper extremity joints was within normal 
limits.  It was noted that the veteran was right-handed and 
that the right hand grip was sixty pounds.  The left hand 
grip was ninety pounds.

The veteran was able to pick up a paper clip between the 
thumb and forefinger of either hand.  He could not pick up a 
straight pin between the thumb and forefinger of either hand 
and it was noted that his fingernails were too short.  The 
Froment's paper sign was negative, bilaterally.  He could 
pinch a piece of paper tightly between the thumb and 
forefinger of either hand and it could not be pulled away.

Strength of all neck muscle groups was good to normal.  
Strength of the right thumb extensors and abductors was poor.  
Strength of all left shoulder muscle groups was fair.  It was 
reported that, otherwise, strength of all upper right thumb 
muscle groups and right hand muscle groups was fair and 
strength of all other upper extremity muscle groups was good.  
The examiner reported that the girth of the right arm was 
eleven and one-half inches and that the left was eleven 
inches.  The girth of the right forearm was ten and one-half 
inches and that the left was ten inches.

There was one scar, three inches by one-half inch, over the 
right thumb and wrist laterally.  Sensation was intact in the 
upper extremities.  Reflexes were intact in the upper 
extremities.  On X-ray examination of the left shoulder it 
was reported that there was minimal sclerosis and 
irregularity of the inferior portion of the glenoid fossa 
suggesting previous trauma; it was found that there was no 
evidence of bony or soft tissue abnormalities at the current 
time.  The diagnoses were fracture of left glenoid fossa, 
old, healed; and fracture of right thumb, by history.

The rating action in July 1976 held that service connection 
should be granted for the residuals of a fracture at the base 
of the right thumb and for the residuals of injury to the 
left shoulder, and assigned a noncompensable disability 
evaluation for each. In the January 1977 statement of the 
case the language of Diagnostic Code 5203 was set out: the 
requirement for a 10 percent disability evaluation for the 
left shoulder is malunion of, or impairment of function of a 
contiguous joint.  The language of Diagnostic Code 5224 was 
also set out: the requirement for a 10 percent disability 
evaluation for a thumb fracture is ankylosis of the thumb.

In addition to Diagnostic Code 5203, evaluation of the 
veteran's left shoulder disability may well have been 
considered under two other diagnostic codes, both of which 
provide a minimum evaluation of 20 percent.  A 20 percent 
disability evaluation is for assignment under Diagnostic Code 
5201 where motion of the arm is limited to the shoulder or 
under Diagnostic Code 5202 where there is impairment of the 
humerus manifested by malunion with moderate deformity.

Although the veteran did relate that he could not do any 
lifting with the left shoulder, active range of motion of the 
upper extremities was found to be normal and strength of the 
veteran's left shoulder muscles was fair.  The X-ray 
examination of the veteran's left shoulder in May 1976 
suggested previous trauma irregularity of the inferior 
portion of the glenoid fossa but it was found that there was 
no current evidence of bony or soft tissue abnormalities.  In 
the absence of any limitation of motion or malunion, there 
was no basis for the rating board to have assigned a 
compensable evaluation for the veteran's residuals of injury 
to the left shoulder.

The veteran had some limitation of motion of the right thumb 
as active motion to 60 degrees was demonstrated when the 
veteran was examined in May 1976.  However, Diagnostic Code 
5224 requires that the thumb be ankylosed, that is, that 
there be no motion for a 10 percent disability evaluation to 
be assigned.  The veteran argues that a 10 percent evaluation 
should have been assigned for his right thumb disability 
because of the scar.  Under Diagnostic Code 7804, this 
requires the scar to be tender and painful on objective 
demonstration.  The scar was noted in the May 1976 report.  
However, not only was there was no indication that the scar 
was tender and painful on objective demonstration but 
sensation of the upper extremities was normal.  Accordingly, 
there was no basis for the rating board to have assigned a 
compensable evaluation for the veteran's residuals of a 
fracture at the base of the right thumb.

The veteran correctly states, including at the December 2000 
hearing before the undersigned Member of the Board, that a 
number of relevant regulations were not discussed by the RO 
in the rating decision.  However, this does not constitute 
clear and unmistakable error as there is nothing to suggest 
that, had there been a written discussion of these 
regulations, a different result would have ensued.  The 
findings made on the orthopedic examination were certainly 
adequate for the rating board to apply the appropriate rating 
criteria and it was within the judgment of the rating board 
to determine whether, in fact, compensable evaluations were 
in order.

The veteran may disagree with the conclusions reached by the 
rating board.  Nevertheless, there is nothing in the record 
suggesting that the determinations made in July 1976 
assigning noncompensable disability evaluations for the 
residuals of a fracture at the base of the right thumb and 
for the residuals of injury to the left shoulder were clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 7105; 38 
C.F.R. §§ 3.105, 4.31, Part 4, Codes 5203 and 5224.


ORDER

There was no clear and unmistakable error in the rating 
decision of July 13, 1976, which assigned a noncompensable 
disability evaluation for the residuals of a fracture at the 
base of the right thumb and there was no clear and 
unmistakable error in the rating decision of July 13, 1976, 
which assigned a noncompensable disability evaluation for the 
residuals of injury to the left shoulder.  The appeal is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

